26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ricky DURHAM, Plaintiff-Appellant,v.Gary L. HENMAN, Warden;  State of Missouri, Defendants-Appellees.
No. 93-3405.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  June 13, 1994.

Before LOKEN, Circuit Judge, BRIGHT, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Ricky Durham appeals from the judgment of the district court1 denying his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  Durham contends that the district court erred by not granting him a hearing, by finding that his Supremacy Clause argument was procedurally barred, and by not appointing counsel for Durham.  After a careful review of the record and arguments, we conclude that the district court did not err in denying Durham's petition for a writ of habeas corpus and that an opinion by this court would have no precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri